United States Securities and Exchange Commission Washington, D.C. 20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended:March 30, 2012 Or oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 001-05558 Katy Industries, Inc. (Exact name of registrant as specified in its charter) Delaware 75-1277589 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 305 Rock Industrial Park Drive, Bridgeton, Missouri (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (314) 656-4321 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesx Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filero Non-accelerated filer o(Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso Nox Indicate the number of shares outstanding of each of the issuer's classes of common stock as of the latest practicable date. Class Outstanding at April 27, 2012 Common Stock, $1 Par Value 7,951,176 Shares KATY INDUSTRIES, INC. FORM 10-Q March 30, 2012 INDEX Page PART I FINANCIAL INFORMATION Item 1. Financial Statements: Condensed Consolidated Balance Sheets March 30, 2012 (unaudited) and December 31, 2011 Condensed Consolidated Statements of Operations and Comprehensive Loss For the Three Months Ended March 30, 2012 and April 1, 2011 (unaudited) 5 Condensed Consolidated Statements of Cash Flows For the Three Months Ended March 30, 2012 and April 1, 2011 (unaudited) 6 Notes to Condensed Consolidated Financial Statements (unaudited) 7 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 14 Item 4. Controls and Procedures 17 PART II OTHER INFORMATION 18 Item 1. Legal Proceedings 18 Item 1A. Risk Factors 18 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 18 Item 3. Defaults Upon Senior Securities 18 Item 4. Mine Safety Disclosures 18 Item 5. Other Information 18 Item 6. Exhibits 18 Signatures 19 Certifications 25-28 2 Index PART IFINANCIAL INFORMATION Item 1.Financial Statements KATY INDUSTRIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS AS OF MARCH 30, 2012 (UNAUDITED) AND DECEMBER 31, 2011 (Amounts in Thousands) ASSETS March 30, December 31, CURRENT ASSETS: Cash $ $ Accounts receivable, net Inventories, net Other current assets Total current assets OTHER ASSETS: Goodwill Intangibles, net Other Total other assets PROPERTY AND EQUIPMENT Land and improvements Buildings and improvements Machinery and equipment Less - Accumulated depreciation ) ) Property and equipment, net Total assets $ $ See Notes to Condensed Consolidated Financial Statements. 3 Index KATY INDUSTRIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS AS OF MARCH 30, 2012 (UNAUDITED) AND DECEMBER 31, 2011 (Amounts in Thousands, Except Share Data) LIABILITIES AND STOCKHOLDERS’ EQUITY March 30, December 31, CURRENT LIABILITIES: Accounts payable $ $ Book overdraft Accrued compensation Accrued expenses Payable to related party Deferred revenue Revolving credit agreement Total current liabilities DEFERRED REVENUE OTHER LIABILITIES Total liabilities COMMITMENTS AND CONTINGENCIES (Note 10) STOCKHOLDERS’ EQUITY 15% Convertible preferred stock, $100 par value; authorized 1,200,000 shares; issued and outstanding 1,131,551 shares;liquidation value $113,155 Common stock, $1 par value; authorized 35,000,000 shares; issued 9,822,304 shares Additional paid-in capital Accumulated other comprehensive loss ) ) Accumulated deficit ) ) Treasury stock, at cost, 1,871,128 shares ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ See Notes to Condensed Consolidated Financial Statements. 4 Index KATY INDUSTRIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS FOR THE THREE MONTHS ENDED MARCH 30, 2, 2011 (Amounts in Thousands, Except Per Share Data) (Unaudited) Three Months Ended March 30, April 1, Net sales $ $ Cost of goods sold Gross profit Selling, general and administrative expenses Gain on disposal of assets - ) Operating loss ) ) Interest expense ) ) Other, net ) Loss from continuing operations before income tax benefit (expense) ) ) Income tax benefit (expense) from continuing operations 7 (9 ) Loss from continuing operations ) ) Income from operations of discontinued business (net of tax) - Net loss $ ) $ ) Net loss $ ) $ ) Other comprehensive income Foreign currency translation 48 Total comprehensive loss $ ) $ ) Income (loss) per share of common stock - Basic and Diluted: Income (loss) from continuing operations $ ) $ ) Discountinued operations - Net income (loss) $ ) $ ) Weighted average common shares outstanding: Basic and diluted See Notes to Condensed Consolidated Financial Statements. 5 Index KATY INDUSTRIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE THREE MONTHS ENDED MARCH 30, 2, 2011 (Amounts in Thousands) (Unaudited) Three Months Ended March 30, April 1, Cash flows from operating activities: Net loss $ ) $ ) Income from discontinued operations - ) Loss from continuing operations ) ) Depreciation Amortization of intangible assets Amortization of debt issuance costs 40 75 Stock-based compensation ) Gain on sale or disposal of assets - ) ) ) Changes in operating assets and liabilities: Accounts receivable ) ) Inventories ) Other assets Accounts payable ) Accrued expenses 44 Payable to related party Deferred revenue ) - Other ) ) Net cash used in continuing operations ) ) Net cash provided by discontinued operations - Net cash used in operating activities ) ) Cash flows from investing activities: Capital expenditures ) ) Proceeds from sale of assets - 2 Net cash used in investing activities ) ) Cash flows from financing activities: Net borrowings Decrease in book overdraft ) ) Repayments of term loans - ) Direct costs associated with debt facilities - ) Net cash provided by (used in) financing activities ) Effect of exchange rate changes on cash 32 81 Net decrease in cash ) ) Cash, beginning of period Cash, end of period $ $ See Notes to Condensed Consolidated Financial Statements. 6 Index KATY INDUSTRIES, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Note 1.SIGNIFICANT ACCOUNTING POLICIES Consolidation Policy and Basis of Presentation – The condensed consolidated financial statements include the accounts of Katy Industries, Inc. and subsidiaries in which it has a greater than 50% voting interest or significant influence, collectively “Katy” or the “Company”.All significant intercompany accounts, profits and transactions have been eliminated in consolidation.The Condensed Consolidated Balance Sheet at March 30, 2012 and the related Condensed Consolidated Statements of Operations and Comprehensive Loss for the three months ended March 30, 2012 and April 1, 2011 and Cash Flows for the three months ended March 30, 2012 and April 1, 2011 have been prepared without audit, pursuant to the rules and regulations of the Securities and Exchange Commission, and reflect all adjustments (consisting only of normal recurring adjustments) which are, in the opinion of management, necessary for a fair presentation of the financial condition, results of operations and cash flows of the Company for the interim periods.Interim results may not be indicative of results to be realized for the entire year.The condensed consolidated financial statements should be read in conjunction with the consolidated financial statements and notes thereto, together with management’s discussion and analysis of financial condition and results of operations, contained in the Company’s Annual Report on Form 10-K for the year ended December 31, 2011.The Condensed Consolidated Balance Sheet as of December 31, 2011 was derived from audited financial statements, but does not include all disclosures required by accounting principles generally accepted in the United States (“GAAP”). As discussed in Note 3, in October 2011, the Company sold substantially all assets and certain liabilities related to the DISCO division of Continental Commercial Products, LLC (“CCP”), a wholly-owned subsidiary of the Company.The Company accounted for this division as discontinued operations, and accordingly, has reclassified the financial results for all periods presented to reflect them as such.Unless otherwise noted, discussions in these notes pertain to the Company’s continuing operations. Fiscal Year – The Company operates and reports using a 4-4-5 fiscal year which always ends on December 31.As a result, December and January do not typically consist of five and four weeks, respectively.The three months ended March 30, 2012 and April 1, 2011 consisted of 65 and 64 shipping days, respectively. Use of Estimates – The preparation of financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates. Inventories – The components of inventories are as follows (amounts in thousands): March 30, December 31, Raw materials $ $ Finished goods Inventory reserves ) ) LIFO reserve ) ) $ $ At March 30, 2012 and December 31, 2011, approximately 64% and62%, respectively, of Katy’s inventories were accounted for using the last-in, first-out (“LIFO”) method of costing, while the remaining inventories were accounted for using the first-in, first-out (“FIFO”) method.Current cost, as determined using the FIFO method, exceeded LIFO cost by $4.6 and $4.5 million at each of March 30, 2012 and December 31, 2011, respectively. Share-Based Payment – Compensation cost recognized during the three months ended March 30, 2012 and April 1, 2011 includes: a) compensation cost for all stock options based on the grant date fair value amortized over the options’ vesting period and b) compensation cost for outstanding stock appreciation rights (“SARs”) as of March 30, 2012 and April 1, 2011 based on the March 30, 2012 and April 1, 2011 fair value, respectively.The Company re-measures the fair value of SARs each reporting period until the award is settled and compensation expense is recognized each reporting period for changes in fair value and vesting. 7 Index Compensation expense (income) is included in selling, general and administrative expense in the Condensed Consolidated Statements of Operations.The components of compensation expense (income) are as follows (amounts in thousands): Three Months Ended March 30, April 1, Stock option income $ - $ ) Stock appreciation right expense (income) ) $ $ ) For the three months ended April 1, 2011, stock option income resulted from the reversal of compensation expense recognized on the cancellation of unvested stock options previously held by the Company’s Chief Executive Officer, the Company’s Chief Financial Officer and the Company’s former Vice President-Operations. The fair value of stock optionsare estimated at the date of grant using a Black-Scholes option pricing model.As the Company does not have sufficient historical exercise data to provide a basis for estimating the expected term, the Company uses the simplified method for estimating the expected term by averaging the minimum and maximum lives expected for each award.In addition, the Company estimated volatility by considering its historical stock volatility over a term comparable to the remaining expected life of each award.The risk-free interest rate is the current yield available on U.S. treasury issues with a remaining term equal to each award.The Company estimates forfeitures using historical results.Its estimates of forfeitures will be adjusted over the requisite service period based on the extent to which actual forfeitures differ, or are expected to differ, from their estimate.There were no stock options granted during the three months ended March 30, 2012 or April 1, 2011. The fair value of SARs, a liability award, was estimated at March 30, 2012 and April 1, 2011 using a Black-Scholes option pricing model.The Company estimated the expected term by averaging the minimum and maximum lives expected for each award.In addition, the Company estimated volatility by considering its historical stock volatility over a term comparable to the remaining expected life of each award.The risk-free interest rate was the current yield available on U.S. treasury issues with a remaining term equal to each award.The Company estimates forfeitures using historical results.Its estimates of forfeitures will be adjusted over the requisite service period based on the extent to which actual forfeitures differ, or are expected to differ, from their estimate.The assumptions for expected term, volatility and risk-free rate are presented in the table below: March 30, April 1, Expected term (years) 0.7 - 4.6 0.2 - 5.5 Volatility 275.0% - 546.4% 160.3% - 213.7% Risk-free interest rate 0.1% - 0.9% 0.1% - 2.4% Comprehensive Loss – The components of accumulated other comprehensive loss are foreign currency translation adjustments and pension and other postretirement benefits adjustments.The balance of foreign currency translation adjustments was $0.5 million and $0.6 million at March 30, 2012 and December 31, 2011, respectively.The balance of pension and other postretirement benefits adjustments was $1.8 million at each of March 30, 2012 and December 31, 2011. Segment Reporting – Operating segments are components of an enterprise about which separate financial information is available that is evaluated regularly by the chief decision maker or group in deciding how to allocate resources and in assessing performance.The Company’s chief decision maker reviews the results of operations and requests for capital expenditures based on one industry segment: manufacturing, importing and distributing commercial cleaning and storage products.The Company’s entire revenue is generated through this segment. Note 2.NEW ACCOUNTING PRONOUNCEMENTS Recently Adopted Accounting Standards – In May 2011, the FASB issued further guidance which generally aligns the principles of fair value measurements with International Financial Reporting Standards.The guidance clarifies the application of existing fair value measurement requirements and expands the disclosure requirements for fair value measurements, and was effective for the three months ended March 30, 2012. The adoption of the guidance had no effect on the Company’s financial position or results of operations. 8 Index In June 2011, the FASB issued guidance concerning the presentation of comprehensive income.The guidance gives companies the option to present total comprehensive income, components of net income, and components of other comprehensive income either in a single continuous statement of comprehensive income or in two separate but consecutive statements.The guidance was effective for the three months ended March 30, 2012 and was applied retrospectively.The adoption of the guidance had no effect on the Company’s financial position or results of operations. In September 2011, the FASB issued an update to existing guidance on the assessment of goodwill impairment.This update simplifies the assessment of goodwill for impairment by allowing companies to consider qualitative factors to determine whether it is more likely than not that the fair value of a reporting unit is less than its carrying amount before performing the two step impairment review process.It also amends the examples of events or circumstances that would be considered in a goodwill impairment evaluation.This new guidance was effective for the three months ended March 30, 2012.The adoption of the guidance had no effect on the Company’s financial position or results of operations. Note 3.DISCONTINUED OPERATIONS On October 4, 2011, the Company sold substantially all assets and certain liabilities related to the DISCO division of CCP to DISCO Acquisition Corp., a Pennsylvania corporation and an affiliate of Cellucap Manufacturing Company, for $19.0 million, subject to pre-closing and post-closing adjustments based on working capital levels, an indemnification escrow of $0.5 million and a deferred lease maintenance adjustment of $10,000 (the “Sale Event”). The Company used net proceeds from the transaction to reduce its outstanding balance under the PNC Credit Agreement (as defined in Note 5 below). The sale of the DISCO division met the criteria for classification as a discontinued operation in accordance with GAAP therefore, the Company has classified the results of the DISCO division as discontinued operations for all periods presented. Selected financial data for discontinued operations is summarized as follows (amounts in thousands): Three Months Ended April 1, Net sales $ Pre-tax operating income $ Note 4.INTANGIBLE ASSETS Following is detailed information regarding Katy’s intangible assets (amounts in thousands): March 30, December 31, Gross Accumulated Net Carrying Gross Accumulated Net Carrying Amount Amortization Amount Amount Amortization Amount Patents $ $ ) $ $ $ ) $ Customer lists ) ) Tradenames ) ) Total $ $ ) $ $ $ ) $ 9 Index All of Katy’s intangible assets are definite long-lived intangibles.Estimated aggregate future amortization expense related to intangible assets is as follows (amounts in thousands): 2012 (remainder) $ Thereafter $ Note 5.INDEBTEDNESS On October 4, 2011, CCP, Glit/Gemtex, Ltd. and 3254018 Nova Scotia Limited (collectively, the “Borrowers”), wholly-owned subsidiaries of the Company, entered into a Loan and Security Agreement (the “PB Loan Agreement”) with the PrivateBank and Trust Company (“PrivateBank”).The PB Loan Agreement is a $20.0 million revolving credit facility, including a $3.0 million sub-limit for letters of credit and a $2.5 million sub-limit for capital expenditures (“CapEx Sublimit”).The proceeds of the Borrowers’ initial borrowing under the PB Loan Agreement were used to repay the Revolving Credit, Term Loan and Security Agreement, as amended (“PNC Credit Agreement”), with PNC Bank, National Association (“PNC Bank”) and pay fees and expenses associated with the negotiation and consummation of the credit facility.All extensions of credit under the PB Loan Agreement are collateralized by a first priority security interest in and lien upon substantially all present and future assets and properties of the Company and the Borrowers.The Company guarantees the obligations of the Borrowers under the PB Loan Agreement.There was $17.4 million and $14.4 million outstanding under the PB Loan Agreement as of March 30, 2012 and December 31, 2011, respectively. The PB Loan Agreement has an expiration date of September 29, 2014 and its borrowing base is determined by eligible inventory and accounts receivable, amounting to $19.9 million at March 30, 2012.The Company’s borrowing base under the PB Loan Agreement is reduced by the outstanding amount of standby and commercial letters of credit and any outstanding borrowings under the CapEx Sublimit.There were no outstanding borrowings under the CapEx Sublimit as of March 30, 2012 and December 31, 2011, respectively.Currently, the Company’s largest letters of credit relate to its casualty insurance programs.Upon extinguishment of the PNC Credit Agreement, the Company was required to advance cash to PNC Bank as collateral for the outstanding letters of credit in the amount of $2.6 million, all of which was still outstanding at March 30, 2012.The cash advance is recorded within other current assets and the revolving credit agreement in the Consolidated Balance Sheets.At March 30, 2012, total outstanding letters of credit were $2.4 million, all of which are issued by PNC Bank under the PNC Credit Agreement until they are transferred to PrivateBank under the PB Loan Agreement. Borrowings under the PB Loan Agreement bear interest at a per annum rate equal to the sum of the Prime Rate Revolving Loans Applicable Margin plus the Prime Rate (each as defined in the PB Loan Agreement), or at a per annum rate equal to the sum of the LIBOR Rate Revolving Loans Applicable Margin plus the LIBOR Rate (each as defined in the PB Loan Agreement)or an aggregate of 2.99% and 3.02% at March 30, 2012 and December 31, 2011, respectively.An unused commitment fee of 50 basis points per annum is payable monthly on the average unused amount of the PB Loan Agreement. The PB Loan Agreement includes a financial covenant regarding fixed charge coverage ratio.The Company was in compliance with this financial covenant at March 30, 2012. All of the debt under the PB Loan Agreement is re-priced to current rates at frequent intervals.Therefore, its fair value approximates its carrying value at March 30, 2012.For the three months ended March 30, 2012 and April 1, 2011, the Company had amortization of debt issuance costs, included within interest expense, of $40,000 and $75,000, respectively. The PB Loan Agreement requires lockbox agreements which provide for all Company receipts to be swept daily to reduce borrowings outstanding.These agreements, combined with the existence of a material adverse effect (“MAE”) clause in the PB Loan Agreement, cause the revolving credit facility to be classified as a current liability, per guidance in the Accounting Standards Codification established by the Financial Accounting Standards Board.The Company does not expect to repay, or be required to repay, within one year, the balance of the revolving credit facility, which is classified as a current liability.The revolving credit facility does not expire or have a maturity date within one year, but rather has a final expiration date of September 29, 2014.The MAE clause, which is a fairly typical requirement in commercial credit agreements, allows the lender to require the loan to become due if it determines there has been a material adverse effect on the Company’s operations, business, properties, assets, liabilities, condition, or prospects. 10 Index Note 6.RETIREMENT BENEFIT PLANS Certain subsidiaries have pension plans covering substantially all of their employees.These plans are noncontributory, defined benefit pension plans.The benefits to be paid under these plans are generally based on employees’ retirement age and years of service.The Company’s funding policies, subject to the minimum funding requirements of employee benefit and tax laws, are to contribute such amounts as determined on an actuarial basis to provide the plans with assets sufficient to meet the benefit obligations.Plan assets consist primarily of fixed income investments, corporate equities and government securities.The Company also provides certain health care and life insurance benefits for some of its retired employees.The postretirement health plans are unfunded. Information regarding the Company’s net periodic benefit cost for pension and other postretirement benefit plans for the three months ended March 30, 2012 and April 1, 2011 is as follows (amounts in thousands): Pension Benefits Other Benefits Three Months Ended Three Months Ended March 30, April 1, March 30, April 1, Components of net periodic benefit cost: Interest cost $
